Citation Nr: 1008957	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-34 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to service connection for paranoid 
schizophrenia.

2. Whether new and material has been received to reopen a 
claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1951 to November 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision of the Detroit, Michigan Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Newark, New 
Jersey RO.  In December 2004, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In March 2005 and 
in July 2006, the case was remanded for additional 
development and to satisfy notice requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a left 
knee disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's paranoid 
schizophrenia is related to his service.


CONCLUSION OF LAW

Service connection for paranoid schizophrenia is warranted.  
38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
or omission in duty to assist is harmless.  

B.	Factual Background

The Veteran's DD 214 reflects that he served as a truck 
driver in the U.S. Army, and had 10 months and 23 days of 
foreign service.  He was awarded the Korean Service Medal 
with two bronze service stars.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
Veteran's service treatment records (STRs) may have been 
destroyed in a 1973 fire at that facility.  The RO was able 
to obtain a copy of his service separation examination 
report, several morning reports, and a commander's report.  

The commander's report shows that the Veteran was injured in 
the line of duty on October 19, 1951.  The morning reports 
show that the Veteran was hospitalized in Chunchon, Korea 
from October 19, 1951 to October 27, 1951; the reason for the 
hospitalization was not noted.  On November 1952 service 
separation examination, a clinical evaluation of the head, 
face, neck, and scalp was normal.  The Veteran's neurologic 
and psychiatric systems were also normal.  Included in the 
notes section were the following notations, "Urinary 
infection 3 weeks ago, now asymptomatic.  Blast injury in 
both ears in Korea.  Tinnitus persists.  No surgery."  

The record also reflects that the RO had previously, on the 
Veteran's behalf and in conjunction with another matter, 
attempted to secure pertinent records from the Surgeon 
General's Office.  In November 1994, they were notified that 
there were no Surgeon General's Office records listed under 
the Veteran's name.  

Pertinent VA treatment records show that the Veteran sought 
mental health treatment for chronic paranoid schizophrenia 
from January 2000 to June 2002.  In February 2000, he 
reported injuring his head in a jeep accident in Korea and 
being hospitalized in Japan.  He could not recall when he 
first started hearing voices, but thought it was after his 
return to Alabama from Korea.  Following an examination, his 
physician stated, "The head injury in the service mahy [sic] 
be a red herring but it is tempting to consider the 
possibility that these voices are not part of a chronic 
functional psychosis but the residum [sic] of old closed head 
injury.  He believes he sustained a significant head injury . 
. . He has negative family historty [sic] for psychosis or 
voices.  He has never been hospitalized for depression 
suicide, agitation or other manifestations of psychosis."  
In a March 2000 addendum treatment record, the physician 
noted his extensive discussion with the Veteran wherein the 
latter revealed that he had been hospitalized for a prolonged 
period of time following a head injury sustained in a jeep 
crash.  He reported that that his tinnitus began thereafter, 
and that he had always wondered if his forgetfulness, and the 
voices and repeating what people say were related to his old 
head injury.  The physician stated that it was "conceivable 
that his psychosis [was] organic based and [the] result of 
[an] old head injury."  He explained, "Considering the 
capacity he has to display normal appropriate affect, the 
manner in which he relates, his concern for others, etc., it 
doesn't seem like a schizophrenic disorder.  Probably old 
trauma, and perhaps some specific damage to brain sites.  Has 
never had a scan."

On January 2001 VA psychiatric examination, the Veteran 
reported being in an accident in Korea wherein he went over a 
cliff.  He reported hearing voices for many years and feeling 
paranoid.  After a mental status examination, paranoid 
schizophrenia was diagnosed.  The examiner did not opine 
whether this disability was related to the Veteran's service.

On September 2003 VA neurological examination, the Veteran 
reported injuring his head in service when his truck rolled 
over and fell into a valley.  He was unconscious initially 
and hospitalized.  Since the 1951 accident, he has complained 
of headaches, dizziness, memory loss, forgetfulness, and 
intermittent psychosis (hearing voices and feeling paranoid).  
After a neurological examination, the following were 
diagnosed: status post head trauma in service with post-
concussion headaches and dizziness; status post brachial 
plexus injury; and psychosis.  The examiner opined, "It is 
as likely as not that the [Veteran's] current psychological 
impairment is a result of head trauma in service."

On October 2003 VA psychiatric examination, the Veteran 
reported being in an accident in Korea wherein he was thrown 
over a cliff from a truck.  He also reported seeing people 
get killed and wounded from mortars and shells.  After a 
mental status examination, paranoid schizophrenia and post-
traumatic stress disorder (PTSD) were diagnosed.  The 
examiner opined, "It is as likely as not, that [the 
Veteran's] schizophrenia is related to his PTSD."

A December 2005 response from the Social Security 
Administration (SSA) states they were unable to send the 
medical records VA had requested because the Veteran's folder 
had been destroyed.

C.	Legal Criteria and Analysis

As part of the Veteran's STRs were either lost or destroyed, 
and his SSA disability file has also been destroyed, VA has a 
heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate source service medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) a copy of his service 
separation examination report, as well as several morning 
reports and a commander's report.  The RO also attempted to 
secure records from the Surgeon General's Office; however, 
there were none listed under the Veteran's name.  
Consequently, there are no further alternate sources from 
which medical records could be sought.
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran has paranoid 
schizophrenia, as such diagnosis is shown in VA treatment 
records and on VA examinations.  What the Veteran must still 
show to establish service connection for his paranoid 
schizophrenia is that it is related to a disease or injury 
incurred in or aggravated by active military service.  The 
Veteran contends his paranoid schizophrenia is the result of 
head trauma sustained in a jeep accident during service.  The 
central question here is whether such an injury occurred.  

The Veteran's service records have been lost or destroyed.  
Available records show he was hospitalized for more than a 
week in 1951; the reason for the hospitalization is not 
identified.  His November 1952 service separation examination 
report notes he suffered a blast injury that caused him to 
have persistent tinnitus.  While a blast injury is not 
synonymous with a jeep accident injury, and thus there is no 
definitive evidence whether the Veteran sustained an injury 
as alleged, because of VA's heightened duty to assist and 
consider the benefit-of-the-doubt rule, and because the 
available evidence tends to support rather than refute his 
claims, the Board finds his statements regarding his in-
service injury competent and credible.  See also Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that the 
veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, and witnessing events).  

In an effort to assist the Veteran in determining whether his 
paranoid schizophrenia is related to his service and the 
injury therein, he was afforded psychiatric and neurological 
VA examinations.  The Board finds the examiner's opinion from 
the October 2003 psychiatric VA examination not probative in 
this matter because it relates the Veteran's paranoid 
schizophrenia to his PTSD, and service-connection for PTSD 
has not been established.  [The Board notes incidentally that 
service connection for PTSD was denied in a June 2004 rating 
decision based essentially on a finding that the Veteran had 
not identified a stressor event in service; however, service 
connection for tinnitus was granted based on STRs showing 
that he suffered a "blast injury" in service.]  

The September 2003 VA neurological examiner opined that the 
Veteran's current psychiatric impairment is a result of head 
trauma in service.  The Board finds no reason to question 
this opinion given the examiner's expertise as a neurologist 
and because it is supported by February and March 2000 VA 
treatment records which state that it is "conceivable" that 
the Veteran's psychiatric condition is organic based and the 
result of an old head injury.

As the Board finds the September 2003 neurological VA 
examination more probative, and the competent evidence 
therefore supports the Veteran's claim, the Board concludes 
that service connection for paranoid schizophrenia is 
warranted.

ORDER

Service connection for paranoid schizophrenia is granted.


REMAND

Regarding the Veteran's left knee disability claim, in the 
July 2006 remand, the Board requested that the RO provide the 
Veteran the notice required in claims to reopen in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
require that a claimant be notified of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  In particular, the Board emphasized 
that, "VA must examine the bases for the underlying denial 
in the prior decision and notify the claimant of which 
element or elements of service connection were found by that 
decision to be insufficiently substantiated."  

The Veteran was sent new VCAA notice letters in July 2006 and 
in May 2007.  A close review of both letters finds that they 
are inadequate, and there is no other communication to the 
Veteran from the RO providing the specific notice requested.  
The July 2006 letter did not advise the Veteran of the 
meaning of new and material evidence, let alone explain why 
his claim was denied previously.  And the May 2007 letter 
advised the Veteran that his claim was "previously denied 
because the evidence submitted was not new nor was it 
material."  Such an explanation advises the Veteran of why 
his left knee disability claim was denied in the rating 
decision on appeal, but does not advise the Veteran of the 
basis for the previous denial in April 1999.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  While the Board regrets continued 
delay in this case, it has no recourse but to once again 
remand the case to the RO for compliance with remand 
instructions.  
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. 	The RO must (as the Board's 
previous remand instructed) provide the 
Veteran the notice required in claims to 
reopen in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006); he must 
specifically be advised of the basis for 
the previous denial of his claim.  He 
should have ample opportunity to respond; 
if any further development is indicated 
(based on his response(s)), the RO should 
arrange for such development.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


